PER CURIAM.
We agree with the trial court that the appellants maintained frivolous litigation against the appellee so as to justify an award of attorney’s fees under section 57.-105, Florida Statutes (1985). See Keen v. Bernardo, 452 So.2d 1133 (Fla. 2d DCA 1984); Friedman v. Backman, 453 So.2d 938 (Fla. 4th DCA 1984).
*38We reject the appellee s contention on cross-appeal that it was entitled to attorney’s fees for the services rendered in preparing the application for fees under section 57.105. See Service Ins. Co. v. Gulf Steel Corp., 412 So.2d 967 (Fla. 2d DCA 1982).
Affirmed.